DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/2/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2017/0151638, hereafter “Itoh”) in view of Kaifu et al. (US 4908184, “Kaifu”), and further in view of Wittebrood (US 2011/0204124).
Regarding claim 1, Itoh discloses a process for the production of an aluminum multilayer brazing sheet ([0028-0029], [0069-0070]), which comprises a core layer made of a 3xxx alloy (contains manganese as primary alloying element) comprising 0.20 wt% Mg [0018] and a brazing layer (filler material) made of a 4xxx alloy (contains silicon as primary alloying element) on one or both sides of the core layer (examples in Tables 1-2), the process comprising in succession: providing layers to be assembled to obtain a sandwich; rolling of a resulting sandwich to obtain a sheet [0069]; and treating a surface of the sheet with an acidic etchant (nitric acid & fluoric acid etching- [0071]).  
Itoh discloses the core layer comprising 0.2% Mg [0018], which is very closed to claimed Mg amount of 0.18%. Examiner notes that it has been held in the courts that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), MPEP 2144.05. Nonetheless, providing recited amount of Mg is known in the art. Kaifu (directed to brazing aluminum alloy- abstract) discloses a high-strength, corrosion-resistant aluminum alloy brazing core layer comprising 0.1-0.45% Mg (col. 4, lines 15-18; claim 2). Kaifu teaches that Mg forms an intermetallic compounds in combination with Si thereby imparting age hardenability to the resulting alloy and the content of Mg should exceed 0.1 wt% (e.g. 0.15% or 0.18%) in order to improve the age hardening strength (col. 2, lines 41-43, 49-52). The Mg content exceeding 0.1 wt% (e.g. 0.15% or 0.18%) falls within the claimed range of 0.10-0.18%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. It is also noted that Ito teaches the core alloy comprising 1% or less Si, which would facilitate forming the intermetallic compound proposed by Kaifu. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include 0.15% or 0.18% Mg in the core layer of Itoh with the motivation of improving age hardening strength as suggested by Kaifu. 
Itoh discloses the core layer formed of aluminum alloy with 0.2% Mg and brazing filler layer formed of 4xxx aluminum alloy, comprising (weight %): 6-13% Si and 0.004% Li (this meets other elements less than 0.05%) and unavoidable impurities [0047], but is silent as to 0.10% or 0.30% Bi in this filler. However, Itoh does teach that adding Bi has an effect of reducing the surface tension of the filler metal [0051]. Nonetheless, Wittebrood (also drawn to brazing of aluminum and filler alloy) discloses a brazing filler alloy composition including 3-15% Si, preferably about 6-13% [0043, 0087] (similar to Itoh), 0.3% Cu and 0.03% Mg [0088-0089], and Bi content in a range of about 0.06-0.20% ([0034, 0040, 0090]; claim 4), which overlaps with the claimed range of 0.10-0.30% Bi. The amounts of Cu (up to 0.5%) and Mg (less than 0.05%) in the filler alloy of Wittebrood also fall within the recited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Wittebrood teaches that by carefully controlling the amount of Mg and Bi in the filler alloy, good fillet formation is obtained in the fluxless controlled brazing process [0034]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a brazing filler comprising 6-13% Si, 0.06-0.20% Bi, Cu, Mg, and the balance being aluminum in the multilayer brazing sheet of Itoh because it would result in a good fillet formation during brazing operation. Examiner notes that “up to” also includes 0%; in other words, these elements are not required.  
As to claim 5, Itoh discloses an interlayer (intermediate material- [0015]) between the core layer and the brazing layer on at least one side of the core layer, the interlayer comprises, in weight %: up to 0.5% Si, up to 0.7% Fe, up to 0.3% Cu, up to 1.5% Mn, 0.2 to 1% Page 2 of 9Application Serial No. 15/780,463Atty Docket No. 2901683-333000Confirmation No. 8648Customer No. 84331Mg, up to 0.3% Ti, other elements less than 0.05% each and less than 0.15% in total, balance being aluminum ([0019], Table 1). It is noted that “up to” also includes 0 wt%.
As to claim 6, Itoh discloses that a surface of the sheet is treated with an acidic etchant [0071].
As to claims 7-8, Itoh discloses that the acidic etchant can be a mix of H2SO4 and HF ([0060], Table 3) with etching treatment at 200C, 450C or 500C with a range of 5 to 300 seconds depending on the etching solution [0087]. This overlaps with claimed temperature of 20-1000C and time of 3 to 80 sec. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. Moreover, Itoh teaches that the excellent brazeability is achieved when etched depth is 5-200 nm by the etching treatment using an acid [0060]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform etching at 20-1000C for about 5 to 80 second with a mix of sulfuric & hydrofluoric acid in the method of Itoh in order to obtain etching depth of 5-200 nm, thereby improving brazeability.
As to claim 13, Itoh discloses that the aluminum multilayer brazing sheet further comprises an interlayer (intermediate material- [0015]) between the core layer and the brazing layer on at least one side of the core layer (Tables 1-2).
As to claims 20-21, Wittebrood discloses the brazing filler alloy having a composition in wt%: Si 6-15%, Cu 0.3%, Mg 0.03%, Bi 0.06-0.2%, Fe 0%, Mn 0%, the balance aluminum and incidental impurities ([0087-0093], claims 3-4), which fall within the claimed ranges of respective elements. Thus, Itoh as modified by Wittebrood in claim 1 above discloses the brazing filler layer formed of a 4xxx aluminum alloy consisting of 6-15% Si, 0.06-0.20% Bi, 0.3% Cu (meets up to 0.5% Cu), 0.03% Mg (meets <0.05% Mg), and balance being aluminum.
Claims 2 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kaifu & Wittebrood as applied to claim 1 above, and further in view of Ichikawa et al. (US 2017/0151637).
As to claim 2, Itoh discloses that the core layer 3xxx alloy comprises 1.2 wt% Mn (this meets 0.5 to 1.8% Mn), but does not mention Cu. However, such constituent is known in the art. Ichikawa (also directed to aluminum-alloy brazing sheet) teaches providing Cu in the core layer since it has the effect of increasing the corrosion resistance; the Cu content is preferably 0.05-0.8% [0063], which meets the claimed range of 0.3 to 1.1% Cu. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate recited Cu amount in the core layer of Itoh because doing so would increase the corrosion resistance of the brazing sheet, as suggested by Ichikawa. It is noted that “up to” also includes 0%; these elements are not required. Hence, Itoh as modified by Ichikawa includes the recited core layer 3xxx alloy and renders this claim obvious.
As to claim 18, Itoh discloses that Si content in the core layer 3xxx alloy includes 1% or less Si [0018], which overlaps with the range of 0.1-0.3 wt%.
As to claim 19, Itoh discloses that Ti content in the core layer 3xxx alloy includes 0.2% or less Ti [0018], which meets the recited range of 0.06-0.1 wt%.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new grounds of rejection does not rely solely on Itoh reference for the limitation concerning Mg specifically challenged in the arguments. Specifically, current 103 rejection set forth above now includes disclosure of Kaifu.
Applicant argues (pg. 2 of Remarks):
Itoh teaches that the amount of Mg in the core layer is 0.2-1.3 wt%, higher than the claimed amount.

In response, examiner notes that it has been held in the courts that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05. Nevertheless, prior art of Kaifu teaches Mg amount of exceeding 0.10%, which meets the recited range of 0.1 to 0.18%, with the motivation of improving age hardening strength in the resulting braze alloy.

Applicant also argues (pg. 2 of Remarks):
The skilled artisan would not have been motivated to combine the teaching of Itoh with the teaching of either Wittebrood or Ichikawa, at least because the teaching of Itoh encourages the skilled person to add Li in the brazing alloy as a mandatory element in a content of 0.004 to 0.1% (see [0014] of Itoh), whereas Wittebrood indicates that its filler alloy has a composition which is Li-free (this absence of Li is linked to a technical effect, i.e. to avoid any interference with Bi and Mg during brazing. See [0032] of Wittebrood. Similarly, Ichikawa limits the content of Li to less than 0.004% in the filler material (see [0039] of Ichikawa).

In response, examiner contends that the claims do not exclude Li because they recite that brazing alloy can have other elements less than 0.05% each. Consequently, 0.004% Li in Itoh is permitted in the brazing alloy. Secondly, Wittebrood in fact states that trace quantities of Li may find their way into the filler alloy products; for example, less than 0.008% is a trace quantity [0032]. Accordingly, in the combination of Itoh & Wittebrood, 0.004% Li is considered trace quantity and acceptable in the filler alloy. Examiner also notes that Ichikawa was never cited with respect to Li or Bi.
Applicant further argues (pg. 5-6 of Remarks):
Applicants respectfully submit that at least the Specification would rebut any prima facie case of obviousness by showing that the claimed compositions and method are critical for the desired properties achieved. 
As discussed in the Specification, Applicants respectfully submit that it is the claimed compositions and the claimed method which result in the good brazing quality. The references, separately or in combination, do not teach or suggest such a surprising effect. 
Furthermore, the claimed Mg range is also necessary to stabilize the brazing performance. Indeed, with not enough Mg (see samples A2 and A3) or with too much Mg (see sample B2, comprising 0.5% Mg, which is outside the claimed amount of Mg but well within the amount of Mg taught in Itoh and Ichikawa), the brazing quality was not good.

In response, examiner submits that the proposed combination of Itoh, Kaifu and Wittebrood includes each element within claimed range (including Mg) of the brazing alloy composition and thereby it necessarily possesses the resulting properties and any surprising effect alleged by Applicant. Furthermore, the arguments of counsel cannot take the place of objective evidence concerning unexpected results. Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and inoperability of the prior art (see MPEP 716.01(c)). Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. However, the issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). (see MPEP 716.02). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735